Title: To Benjamin Franklin from Arthur Lee, 21 August 1772
From: Lee, Arthur
To: Franklin, Benjamin


Monday. 21. Augt. 1772.
Mr. Lee’s Compliments to Dr. Franklin. The Gentleman who deliverd him the inclosd Letter, having informd him, that the Bearer of it from Mr. Cushing was under an express injunction to deliver it to Dr. Lee in the absence of Dr. Franklin, as the Contents requird immediate attention; Mr. L. took the Liberty of opening it. The Contents however appear to Mr. L. to be such, as may well wait for Dr. Franklin’s better judgment.
